[Cite as State ex rel. Bogan v. Matia, 2014-Ohio-1845.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100940




                     STATE EX REL. JAMES C. BOGAN
                                                            RELATOR

                                                      vs.

                                 JUDGE DAVID MATIA
                                                            RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                           Writ of Procedendo
                                           Motion No. 472576
                                           Order No. 473273

        RELEASE DATE:               April 30, 2014
FOR RELATOR

James C. Bogan, pro se
Inmate #451-645
Richland Correctional Institution
P.O. Box 8107
Mansfield, OH 44901

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, OH 44113




KENNETH A. ROCCO, J.:
       {¶1} James Bogan has filed a complaint for a writ of procedendo. Bogan seeks a

writ of procedendo in order to compel Judge David T. Matia to render a ruling with

regard to a “motion to withdraw plea pursuant to Criminal R. 32.1” filed in State v.

Bogan, Cuyahoga C.P. No. CR-396492. We decline to issue a writ of mandamus.

      {¶2} Initially, we find that Bogan’s complaint for a writ of procedendo is

defective. Bogan has failed to provide this court with a sworn affidavit, required by

Loc.App.R. 45(B)(1)(a), that specifies the details of the complaint. State ex rel. Mayes v.

Ambrose, 8th Dist. Cuyahoga No. 91980, 2009-Ohio-25; James v. Callahan, 8th Dist.

Cuyahoga No. 89654, 2007-Ohio-2237.

       {¶3} In addition, Bogan’s request for a writ of mandamus is moot. Attached to

Judge Matia’s motion for summary judgment is a copy of a judgment entry, journalized

on April 20, 2012, which demonstrates that Bogan’s motion to withdraw plea was denied.

 No additional action is required on the part of Judge Matia with regard to the motion to

withdraw plea. State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74
Ohio St. 3d 278, 1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman, 6 Ohio

St.3d 5, 450 N.E.2d 1163 (1983).

      {¶4} Accordingly, we grant Judge Matia’s motion for summary judgment. Costs to

Bogan. The court directs the clerk of court to serve all parties with notice of this

judgment and the date of entry upon the journal as required by Civ.R. 58(B).

      {¶5} Writ denied.
_____________________________________
KENNETH A. ROCCO, JUDGE

LARRY A. JONES, SR., P.J., and
MELODY J. STEWART, J., CONCUR